Citation Nr: 9919776	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee.

2.  Entitlement to increased evaluation of postoperative 
fracture of cervical spine C3-4, with stenosis at C3-4, 
currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION


The veteran had active service from August 1976 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his cervical spine disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criterion for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation 

and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran was seen with chondromalacia patella of the 
left knee during service.  

2.  VA medical records reveal diagnoses of chondromalacia 
patella of the left knee. 

3.  The veteran's postoperative residuals of a fracture 
subluxation of the cervical spine at C3-C4, with mild 
stenosis, is manifested by subjective complaints of constant 
back, neck, and shoulder pain and recurring attacks of pain, 
weakness, and numbness in upper left extremity, limitation of 
cervical motion, characteristic pain with radiculopathy into 
the upper left extremity, and CT scan evidence of mild 
anterior osteophytosis of the cervical spine. 
 
 4.  The veteran's cervical spine symptoms are consistent 
with no more than severe impairment.


CONCLUSIONS OF LAW

1.  Chondromalacia patella of the left knee was incurred 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303(b) (1998).

2.  The criteria for a 40 percent evaluation for 
postoperative residuals of a fracture subluxation of the 
cervical spine at C3-C4, with mild stenosis, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical 

diagnosis; and where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In the instant case, the Board finds that the veteran's claim 
for service connection for chondromalacia patella of the left 
knee, claimed as a left knee disorder, is well grounded.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The veteran's service medical records reveal he complained of 
left knee pain on several occasions during service and was 
diagnosed with chondromalacia patella of the left knee in 
October 1982 and March 1983.  At the veteran's March 1983 
separation examination, clinical evaluation of the lower 
extremities was normal.  

A December 1994 VA medical notation indicates that the 
veteran was seen complaining of occasional left knee pain 
that had increased recently.  On examination, there was no 
effusion and good range of motion.  There was tenderness 
along the proximal tibial head, medial and lateral, and infra 
patella.  The diagnosis was left knee pain, probably 
osteoarthritis.

A March 1995 VA medical record shows that the veteran was 
seen complaining of left knee pain described as grinding in 
character and worse at night or with 

inclement weather.  The veteran reported that he had had 
intermittent left knee pain for approximately 15 years, and 
that he was discharged from service due to knee pain.  There 
was no swelling, but it was tender in the lateral aspect.  
The assessment was degenerative joint disease of the left 
knee.

In his April 1996 substantive appeal, the veteran contended 
that he was treated for chondromalacia of his left knee 
during service, and irregularly since service.  He alleged 
that he frequently uses a knee brace or ace wrap for support 
and relief.

A December 1997 psychology treatment record included a 
diagnosis of chondromalacia of the left knee.  A May 1998 VA 
medical record reveals that the veteran was seen complaining 
primarily of back pain; however, the assessment included 
stable chondromalacia of the left knee.  

The Board has reviewed the probative evidence of record 
including the veteran's medical records and statements on 
appeal.  The clinical record establishes that the veteran was 
diagnosed with chondromalacia patella of the left knee during 
service.  VA medical records from 1994 to 1998 show 
complaints of left knee pain with diagnoses ranging from 
degenerative joint disease of the left knee to chondromalacia 
of the left knee.  In light of such evidence and given the 
absence of competent evidence to the contrary, the Board 
concludes that service connection is warranted for 
chondromalacia patella of left knee.

II.  Increased disability evaluation

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for a cervical spine 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Service medical records reveal that the veteran suffered a 
traumatic fracture-subluxation of C3-4 in an October 1982 car 
accident and was treated with a 

posterior fusion of C3-4.  The veteran was seen complaining 
of neck and bilateral shoulder pain with no radiculopathy.  
On evaluation, there was diffuse tenderness at the paraspinal 
muscles bilaterally, more so on the left, and limitation of 
cervical spine motion due to voluntary guarding.  The 
incision was well healed without any areas of focal 
tenderness and motor, sensory, and reflex testing of the 
upper extremities yielded normal findings.  The impression 
was musculoskeletal pains, status post C3-4 fusion.  At his 
March 1983 separation examination, the examiner noted a 5-
inch post cervical fusion scar on the back.  The diagnosis 
was neck fracture with fusion.   Service medical records from 
July to September 1983 show complaints of neck and shoulder 
pain and intermittent tingling in left upper extremity.  On 
examination, the examiner described posture with forward bend 
position and stiff neck movements.  Range of motion exercises 
included flexion to 45 degrees, extension to 10 degrees, 
bilateral rotation to 30 degrees, and lateral bending to 15 
degrees.  There was tenderness over the left upper trapezius 
and C5-C6 spine.  Bilateral upper extremity strength and 
range of motion were normal.  The assessments were mid-
thoracic and left upper trapezius pain.

A March 1984 special neurological examination reported 
constant pain in the occipital area with occasional numbness 
and tingling in the left shoulder and arm.  The veteran also 
reported wetting the bed on a couple of occasions since the 
accident in service.  The impression was enuresis secondary 
to cervical injury.  A May 1984 VA examination revealed 
complaints of persistent shoulder and neck pains with limited 
head movement.  On evaluation, there were no orthopedic or 
neurological changes in the upper extremities.  Range of 
motion of the neck showed flexion to 35 degrees, extension to 
5 degrees, lateral rotation to the left to 20 degrees, 
lateral rotation to the right to 35 degrees, lateral flexion 
in both direction to 20 degrees.  The diagnosis was 
postoperative residuals of a fracture of the cervical spine 
with bone graft.  The RO, in a June 1984 rating decision, 
granted service connection for postoperative status 
fracture/subluxation of C3-4 with secondary enuresis and 
assigned a 20 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1984).



At an October 1984 VA examination, the veteran complained of 
muscle spasm in the back of his neck, numbness and tingling 
in both arms, and a history of enuresis.  On evaluation, 
there was limitation of the neck in all directions and slight 
tenderness in the back of the neck.  There was slightly 
decreased pain and touch sensation in the ulnar aspect of the 
left hand, but all other sensory examination findings were 
within normal limits.  The impressions were status post 
cervical fusion for fracture of C3-4 and enuresis probably 
related to stress and anxiety.

VA February 1993 x-rays of the cervical spine revealed post 
surgical changes at C2 through C3, diffuse osteopenia, a 
posterior bulge in the anterior spinal laminal line at C3-4, 
mild osteophytes at C4, C5, and C6, and narrowing of the 
intervertebral space at C3-4.  An April 1993 VA hospital 
discharge summary indicates that the veteran was admitted for 
a cervical myelogram and an EMG of his upper extremities.  
The veteran reported increasing neck pain and some numbness 
and tingling in one hand.  On examination, his deep tendon 
reflexes were 2+ and there were no signs of upper neuron 
disease.  The CT scan of the cervical spine showed mild 
spinal stenosis at C3-4 and status post intervertebral body 
fusion at this level with posterior wiring.  The diagnoses at 
discharge included status post cervical fusion at C2-3 
previously, cervical spondylosis, and mild spinal stenosis at 
C3-4.

VA medical records from March to May 1995 show that the 
veteran was seen complaining of pain and dysthesia in his 
left arm that radiates to his elbow and then down his arm 
causing a tingling sensation in his middle, ring, and little 
fingers that lasts several hours.  He reported that he 
previously experienced it about once a month for 1-1/2 years, 
but that it has increased in frequency, duration, and 
severity.  On evaluation, there was no tenderness in the 
back, but an abnormal curvature was noted.  The neurological 
evaluation revealed motor strength of 5/5 upper and lower 
extremities, with no atrophy or tremors.  Deep tendon 
reflexes were 2+ and cranial nerves 2-12 were intact.  The 
impressions included questionable radiculopathy secondary to 
spinal stenosis and chronic radiculopathy clinically.



The RO, in a September 1995 rating decision, continued the 
veteran's 20 percent evaluation, but recharacterized his 
service-connected disability as postoperative fracture 
subluxation of the cervical spine at C3-4 with mild stenosis 
at C3-4.

In his February and April 1996 statements, the veteran 
contended that he experiences complete loss of feeling and 
use of his left hand "at times" and that this is 
particularly troubling as he is left handed.  He also 
asserted that he has informed his doctors that he experiences 
muscle spasms, discomfort, and loss of sleep due to his neck 
and back pain.

VA psychology notations from November 1997 to January 1998 
contain notations referring to the veteran's diagnoses of 
neck and arm pain secondary to his cervical spine injury.

A May 1998 VA medical record indicates that the veteran was 
seen complaining of pain in the neck and shoulder as well as 
the low back.  The veteran reported that the neck pain was 
sharp shooting pain that radiates down his left arm and hand 
with associated numbness and tingling in the forearm and 
hand.  On evaluation, there is decreased range of motion of 
the upper extremities at the shoulder and neck, greater on 
the left than the right.  There was positive proprioception 
in the upper extremities, but decreased sensation in the left 
upper extremity.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced invertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm with little 

intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent disability evaluation.  A 30 percent disability 
evaluation requires severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Code 5290 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

After having reviewed the evidence, the Board concludes that 
the evidence supports the grant of a 40 percent evaluation 
for postoperative fracture subluxation of the cervical spine 
at C3-4 with mild stenosis at C3-4 to include radiculopathy 
into the left arm.  The veteran's symptoms in recent years 
have included constant back and neck pain with pain radiating 
down the left arm and tingling and numbness in the 

forearm and hand, decreased range of motion of cervical 
spine, and x-ray evidence of mild stenosis at C3-4.  His most 
recent VA examination revealed a restricted range of motion 
of the cervical spine and radiculopathy into the left upper 
extremity.  Thus, the Board finds that the above evidence is 
indicative of a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

The veteran is competent to report his symptoms, and the 
Board has found that based upon his statements and the 
clinical evidence of record, the veteran's postoperative 
fracture subluxation of the cervical spine at C3-4 with mild 
stenosis at C3-4 is 40 percent disabling.

The Board finds that a 60 percent evaluation is not warranted 
under Diagnostic Code 5293 because the clinical evidence of 
record does not show that the veteran's cervical spine is 
manifested by pronounced disease with persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, or other neurological findings appropriate to the site 
of the diseased disc and little intermittent relief.


ORDER
 
Service connection for chondromalacia of the left knee is 
granted.  A 40 percent evaluation for postoperative fracture 
subluxation of the cervical spine at C3-4 with mild stenosis 
at C3-4 is granted, subject to the laws and regulations 
governing the award of monetary benefits.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

